TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00842-CV


 Michael James Lorenz, Individually and as the Independent Administrator for the Estate
   of Lizzie Lorenz; Martha Lynn Hoffman; and Leroy Walter Lorenz, Jr., Appellants

                                               v.

           Michael Keith Cash and San Marcos Air Conditioning, Inc., Appellees




                 FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
          NO. 16-0627, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Michael James Lorenz, Individually and as the Independent

Administrator for the Estate of Lizzie Lorenz; Martha Lynn Hoffman; and Leroy Walter Lorenz,

Jr. have filed an unopposed motion to dismiss this appeal. We grant appellants’ motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Appellants’ Motion

Filed: November 27, 2019